GRIFFIN, J.,
concurring specially.
The trial court determined that, because the “sexual offender” designation made by the Florida Department of Corrections, of which appellant complains, was not a judicial act connected with this case (Brevard No. 2002-61533-B), but apparently arose out of a 1988 juvenile case, there was no basis for the trial court to review the designation. The trial court advised appellant to file his motion attacking the Department of Corrections’ sexual offender designation in the 1988 case. I write only to suggest that appellant should also have access to an administrative procedure within the Department of Corrections that would be subject to judicial review.